                DAVID B. SHANIES LAW OFFICE

                                                                       411 Lafayette Street
                                                                                 Sixth Floor
                                                                 New York, New York 10003
                                                                           t: (212) 951-1710
                                                                           f: (212) 951-1350
                                                                     www.shanieslaw.com



                                         December 28, 2020


The Honorable Sanket J. Bulsara
United States Magistrate Judge
U.S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:   Polanco v. City of New York et al., No. 19-CV-4623 (SJB)

Dear Judge Bulsara:

              I write in accordance with Your Honor’s Order entered December 10, 2020,
directing Plaintiff to inform the Court “whether the Court may close this case, or whether
the case needs to remain open pending further action by the Surrogate’s Court and/or
payment by Defendants.”

               The Court may close the case. The Surrogate’s Court has approved the
settlement as previously approved by this Court, and Plaintiff received full payment of the
settlement funds last week. After receiving the payment, we sent the City’s counsel a Rule
41(a)(1)(A)(ii) stipulation of discontinuance to be executed by all defendants. As of this
afternoon, all but one defendant has signed the stipulation. As soon as we receive the
fully executed document, we will promptly file it with the Court.

                                         Respectfully submitted,




                                         David B. Shanies
